Citation Nr: 0100091	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  97-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left eye disorder and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 determination by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In July 1999 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  In September 1989 the Board denied reopening a claim for 
entitlement to service connection for a left eye disorder; 
the veteran did not appeal.

2.  The evidence submitted since the September 1989 Board 
decision regarding the claim of service connection for a left 
eye disorder includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1989 Board decision that denied reopening a 
claim for entitlement to service connection for a left eye 
disorder is final.  38 U.S.C.A. § 4004 (West 1988); 38 C.F.R. 
§ 19.104 (1989); (currently 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (1999)).

2.  Evidence submitted since the September 1989 Board 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a left 
eye disorder is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Background
Evidence of Record Prior to September 1989

Service medical records are negative for complaint or 
treatment related to a left eye injury.  The veteran's July 
1946 separation examination revealed normal pupils and 
distant vision of 20/20.  There was no evidence of disease or 
anatomical defects.

VA examination in November 1947 noted the veteran requested 
treatment to remove a blood clot from the left eye.  It was 
noted the veteran had been blind in the left eye since an 
airplane crash in August.  The examiner noted blindness with 
only light perception to the left eye.  The diagnosis was 
left eye posttraumatic optic atrophy.  

A July 1949 certificate of private attending physician 
reported that hospital records showed the veteran was 
admitted on July 1947 due to injuries incurred in an airplane 
crash.  It was noted the veteran was semi-comatose with deep 
lacerations to the forehead and blood in the nose and mouth.  
The diagnoses included severe generalized cerebral concussion 
and compound comminuted depressed fractures to the frontal 
skull bones.

A private ophthalmology examination apparently conducted in 
1983 noted the veteran reported left eye blindness subsequent 
to a plane accident in the 1940's.  

In a March 1987 statement, the veteran indicated that he 
sustained a left eye injury during active service when an 
engine part shattered as he worked on it.  He stated the 
ship's medic told him there was a sliver of metal in his eye 
and approximately 3 weeks later a doctor on a hospital ship 
removed a piece of rusted metal from his eyeball.  He 
reported the doctor told him at that time that the eye was so 
badly damaged there was a chance that he would lose sight if 
he received another pressure blow to the eye.

At an October 1987 personal hearing the veteran testified 
that he incurred a left eye injury during active service and 
that he was treated on a hospital ship prior to being 
returned to duty approximately 2 weeks later.  He stated that 
after service he experienced intermittent blurred vision, 
headaches, and tearing in the left eye.  He reported that he 
had been training under the "GI Bill" at the time of his 
airplane accident in 1947.  

In a July 1949 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for blindness 
of the left eye.  The veteran did not timely appeal this 
decision.  

In February 1988, the RO received VA medical records dated in 
1978.  The records reflect the veteran reported he incurred 
facial injuries in an airplane crash during active service.  
A March 1978 report noted the veteran had been blind in the 
left eye since 1945 with secondary exotropia.

A September 1988 National Personnel Records Center (NPRC) 
report noted that a search for sick call logs for the 
veteran's ship, LST 632, had been unsuccessful and that the 
present disposition of those records were unknown.

In September 1989 the Board denied reopening the veteran's 
claim for entitlement to service connection for left eye 
blindness.


Evidence Received After September 1989

In March 1996 the veteran requested that his claim for 
entitlement to service connection for a left eye disorder be 
reopened.  He also requested that an additional search for 
service medical records be conducted under an alternative 
identification number.  In support of his claim he submitted 
a copy of a May 1946 deck log for LST 632 that showed the 
veteran had been transferred from that ship.  The report 
erroneously reported his service identification number.  

VA correspondence dated in June 1996 notified the veteran 
that the RO had requested service medical records under the 
original and alternative identification numbers he had 
provided but that no additional records had been obtained.

In August 1996 NPRC transmitted duplicate copies of the 
veteran's service medical records.  The report included 
reference to the alternative service identification number 
previously provided by the veteran.  It was noted that all 
available records had been forwarded with that report.

In September 1996 the RO denied reopening the veteran's claim 
and notified him that new and material evidence had not been 
submitted.

At a personal hearing in June 1997 the veteran testified that 
he incurred a left eye injury during active service and that 
his ship's medic, named Lancey or Lashey, had accompanied him 
to a hospital ship where a surgeon had removed a piece of 
rusted metal from his left eye.  He stated that the doctor 
reported at that time that the eye was severely damaged and 
that additional trauma to the eye could cause blindness.  He 
stated he was unsure if his flight training had been active 
duty for training but that VA had referred him to the flight 
school and he believed payment had been made under the "GI 
Bill."  He reported that when he was accepted to flight 
school in 1947 he had deteriorated vision as a result of the 
active service injury and that after his airplane crash he 
had light perception only to the left eye.  He claimed, in 
essence, the airplane accident had aggravated his pre-
existing left eye disorder.  

In July 1999 the Board remanded the case to the RO for 
additional development.  The instructions included action to 
verify any active or inactive duty for training subsequent to 
the veteran's separation from active service in July 1946 and 
a request for additional service medical records under the 
alternative service identification number provided by the 
veteran.  

In August 1999 the RO requested NPRC provide any additional 
service medical records maintained under the alternative 
service identification number.

In an August 1999 statement in support of the claim the 
veteran reported that he had been enlisted in the reserves 
but was not called for duty until the 1950's as a result of 
the Korean War.  He stated he was rejected at that time 
because of his dependents and because of an insurance 
eligibility stamp on his separation document.  

In November 1999 the RO requested the veteran provide 
additional information as to any active or inactive duty for 
training.  

In a subsequent November 1999 statement the veteran described 
having been rejected for additional active service.  He also 
stated that an eligibility stamp on his separation document 
demonstrated the presence of an in-service injury.  He 
submitted a copy of his separation document that included a 
stamp which states that for convenience VA had issued a 
certificate of eligibility to be used for future requests of 
any guaranty or insurance benefits available to the veteran 
under Title II of the Serviceman's Readjustment Act of 1944, 
as amended.

In January 2000 the veteran submitted correspondence, in 
essence, claiming that medical evidence supporting his claim 
was being improperly suppressed.  He also stated that service 
department records demonstrated that medical records might 
exist under an erroneous service identification number.  In 
support of his claim he submitted correspondence dated in 
August 1990 from the Department of the Navy, Naval Historical 
Center that reported a search of the ship's log for LST 632 
revealed no evidence of injuries or medical treatment the 
veteran received but did show he was transferred from the 
ship in May 1946.  A duplicate copy of the May 1946 deck log 
for LST 632 was also submitted.

During VA examination in May 2000 the veteran reported he was 
involved in an accident in 1947 that resulted in the loss of 
vision in his left eye.  The diagnoses included left eye 
optic atrophy with no light perception.  No opinion as to 
etiology was provided.

Analysis

In September 1989 the Board denied reopening a claim for 
entitlement to service connection for a left eye disorder.  
The Board decision is final.  38 U.S.C.A. § 4004 (West 1988); 
38 C.F.R. § 19.104 (1989); (currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (1999)).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has recently held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Based upon a review of the complete record, the Board finds 
no new evidence demonstrating a left eye injury during active 
service or new medical evidence demonstrating a nexus between 
the veteran's present disability and his claimed injury 
during active service.  Although new information was received 
indicating the possibility that service medical records may 
have been erroneously recorded under another service 
identification number, attempts to obtain new evidence 
pertinent to the veteran's claim were unsuccessful.  

There is no new evidence probative of the veteran's claim 
that injuries sustained in a 1947 airplane crash were 
incurred during a period of active or inactive duty for 
training.  The Board further finds the eligibility 
certification stamp on the veteran's separation document is 
not indicative of a service-connected disability.

The only new evidence that the present left eye disability is 
related to an injury during active service is the veteran's 
own opinion which is essentially cumulative of his prior 
statements.  In addition, the Court has held that lay 
assertions of medical causation were insufficient to reopen a 
claim under 38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995).

Therefore, as the information provided in support of the 
application to reopen the claim for service connection does 
not include new evidence, which bears directly, and 
substantially upon the specific matter under consideration, 
the Board finds "new and material" evidence has not been 
submitted.  See 38 C.F.R. § 3.156(a).

Although the veteran reported that service medical records 
existed to support his claim, requests for specific 
information identified by the veteran were unsuccessful.  The 
Board notes that current VA law provides that if service 
medical records supporting the veteran's claim were to be 
obtained in the future, the finality of this decision would 
be vitiated and the veteran would be entitled to an earlier 
effective date for the grant of any potential benefits.  See 
Tetro v. West, 13 Vet. App. 404 (2000).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim and the veteran has 
not identified the existence of available evidence sufficient 
to warrant additional development.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left eye 
disorder, the appeal is denied.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

